Citation Nr: 0332789	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for the residuals of a 
right knee injury.

4.	Entitlement to service connection for the residuals of a 
left ankle injury.

5.	Entitlement to service connection for the residuals of a 
left index finger injury.

6.	Entitlement to service connection for a bilateral eye 
disorder.

7.	Entitlement to service connection for a headache 
disorder.

8.	Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training in the National 
Guard from April 10, 1977 to August 9, 1977; June 3-17, 1978; 
June 5-16, 1979; July 27-August 10, 1980; June 20-July 4, 
1981; and May 29-June 12, 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefits sought on appeal.  The 
appellant perfected an appeal of that decision.  


REMAND

The appellant contends that the claimed disorders represent 
chronic residuals from multiple injuries he incurred during 
active duty for training.  His service department medical 
records indicate that when entering the National Guard in 
January 1977, no abnormalities were found on examination 
(except for color blindness), nor were any reported.  He was 
treated for headaches in June 1979, for which an 
antihistamine was prescribed; a laceration to the left 
forefinger in August 1980; a twisted right knee in June 1981, 
at which time an X-ray study was normal; and a sprained ankle 
in June 1982, for which he was given two days of limited 
duty.  A periodic examination in February 1981 showed all 
relevant body systems to be normal.  

The appellant has not alluded to the existence of any medical 
records pertaining to the claimed disorders since his 
separation from service until August 2000, when he began 
receiving treatment from the VA medical centers (MC) in Waco 
and Temple, Texas.  During a May 2003 hearing before the 
undersigned he indicated that he continued to receive 
treatment for his claimed disabilities from those VAMCs, but 
the records of treatment prior to November 2000 and 
subsequent to July 2001 are not in file.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the appellant's appeal cannot 
be made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The RO provided the appellant a VA medical examination in 
January 2001, which did not include a review of the claims 
file.  He then complained of pain in the right knee during 
cold weather and with prolonged driving, and occasional pain 
in the left ankle.  Examination of the knee and ankle 
revealed no abnormalities, with the exception of pain on the 
extremes of motion.  The examiner apparently did not obtain 
any X-rays of the knee or ankle, nor did he describe any 
pathology pertaining to those joints.  The examination 
resulted in diagnoses of status post injuries to the right 
knee and the left ankle in the 1980s with a normal exam.  
Given the documented pain with movement of the joints, it is 
not clear from the available evidence whether the in-service 
knee and ankle injuries resulted in any chronic residuals.  
The Board finds, therefore, that additional development of 
this issue is required.

The appellant also reported having inhaled gas during a 
training exercise when he first entered the National Guard, 
following which he suffered from headaches and pain in the 
sinuses.  Examination of the nose, sinuses, mouth, and throat 
was normal, but the examiner provided a diagnosis of "status 
post gas inhalation sinusitis in 1977 while in training with 
symptoms of sinus pain in the bilateral maxillary sinuses 
with a normal exam."  An August 2000 private treatment 
record indicates that examination then revealed evidence of 
allergic rhinitis and infectious rhinosinusitis.  Although 
the appellant then attributed his symptoms to gas exposure 
during active duty for training, his physician did not 
provide an opinion regarding the relationship, if any, 
between the current pathology and any incident of service.  
For that reason the Board also finds that additional 
development is required.

Regarding the claim for an eye disorder, the appellant 
submitted private medical records showing that in January 
1972, prior to his entry into the National Guard, he incurred 
an injury to the left eye resulting in laceration of the 
globe and lower lid.  The injury was treated surgically, 
following which he was found to have juvenile glaucoma.  In a 
November 2001 report M.K.H., M.D., stated that the glaucoma 
responded to medical treatment, but that follow up treatment 
was not provided, presumably because the appellant moved to 
another area.  As previously stated, when the appellant was 
examined on entering the National Guard in January 1977 his 
eyes were normal; the service medical records do not show any 
complaints or clinical findings regarding the eyes; and his 
eyes were again shown to be normal in February 1981.

The appellant contends that although he incurred a left eye 
injury prior to entering service, the eye problem was 
aggravated during service.  Examination in January 2001 
revealed a refractive error, a scar on the left eye globe, 
and a loss of the field of vision in the left eye from trauma 
versus glaucoma.  The examination did not result in a 
diagnosis of glaucoma, but the examiner did not make a 
definitive finding as to whether the appellant did or did not 
have glaucoma.  In addition, the examiner did not provide an 
opinion on whether the pre-existing eye disorder was 
aggravated during service.  For these reasons the Board finds 
that additional development of this issue is also required.

The appellant also contends that he currently suffers from 
hearing loss and tinnitus due to having been on a tank crew 
during his active duty for training.  Examination in January 
2001 showed normal hearing in the left ear, but the appellant 
had a hearing loss disability as defined in 38 C.F.R. § 3.385 
in the right ear.  The examiner did not enter any findings 
regarding tinnitus, nor did he provide an opinion on the 
etiology of the hearing loss in the right ear.  Additional 
development on this issue is, therefore, also required.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the appellant for any of his 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the appellant's treatment records from 
the VAMCs in Waco and Temple, Texas.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect.

3.  The RO should afford the appellant a 
VA medical examination to determine 
whether he currently has a right knee 
disorder, a left ankle disorder, or a 
sinus and/or headache disorder that are 
related to any period of active duty for 
training.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an 
examination of the right knee and the 
left ankle and provide a diagnosis for 
any pathology found.  If the examination 
results in diagnosis of a right knee or 
left ankle pathology, the examiner should 
provide an opinion on whether that 
pathology is at least as likely as not 
(probability of 50 percent or greater) 
related to the injuries documented during 
active duty for training.  In other 
words, the examiner should determine 
whether the twisting injury to the right 
knee in June 1981 or the left ankle 
sprain in June 1982 resulted in any 
chronic residuals and, if so, provide a 
diagnosis for those residuals.

The examiner should also conduct an 
examination of the upper respiratory 
system and provide a diagnosis for any 
pathology found.  If the examination 
results in a diagnosis of a chronic 
disorder, the examiner should also 
provide an opinion on the etiology of any 
currently diagnosed pathology.  
Specifically, the examiner should provide 
an opinion on whether any currently 
diagnosed pathology is at least as likely 
as not (probability of 50 percent or 
greater) related to any incident of 
active duty for training.

4.  The RO should afford the appellant a 
VA ophthalmology examination in order to 
determine whether he currently has an eye 
disorder that is related to active duty 
for training.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct an 
examination of the eyes and provide a 
diagnosis for any pathology found.  
Specifically, the examiner should 
determine whether the appellant currently 
suffers from glaucoma.  Based on review 
of the medical evidence of record and 
sound medical principles, the examiner 
should also provide an opinion on whether 
any currently diagnosed eye disorder 
underwent an increase in severity during 
active duty for training.  If the 
examiner finds that there was an increase 
in severity, the examiner should also 
provide an opinion on whether the 
increase was due to the natural progress 
of the disease.

5.  The RO should also afford the 
appellant a VA audiometric examination in 
order to determine whether the appellant 
has tinnitus, and whether the tinnitus or 
the right ear hearing loss is related to 
any incident of active duty for training.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

